DETAILED ACTION
Applicants’ filing of May 9, 2022, in response to the action mailed February 7, 2022, is acknowledged.  It is acknowledged that claims 3-48 are cancelled, claims 2 have been amended, and claims 49-58 have been added.  Claims 2 and 49-58 are pending.  
Based on claim amendments the following office action is presented.
Election/Restrictions
As provided in 37 CFR 1.475:
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories.
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. 

Restriction is required under 35 U.S.C. 121 and/or 372 and CFR 1.475.
Claims 2 and 49-58 are directed to a genus of methods for producing a red blood cell protein profile with and without protease inhibitor treatment.  
Species Election
For each bullet set forth below, applicants are required to elect one specific species for initial prosecution.  In addition, in the interest of compact prosecution, understanding applicants’ invention at the earliest possible time, and identifying allowable subject matter the following is requested.
If the elected species is encompassed by a recited obvious sub-genus, applicants are requested to identify all members of the obvious sub-genus.  MPEP 803.02, 808.01(a)
If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group.  In addition, applicants are requested to identify the common, distinctive core structure shared by said members and the common, specific function that flows from said distinctive core structure said structure and function being mainly responsible for the function in the claimed invention (MPEP 706.03(y)(II)(A)).  In this regard, MPEP 803.02 (III)(B) states: “The examiner should not invite the applicant to elect any group of species that would clearly be rejectable … as an improper Markush grouping”1.
There is no restriction among members of an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated obvious sub-genus or the designated proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or an identified proper Markush group will be considered to be patentably distinct and restriction applies.
For claims 2 and 49-58, elect from the following. 
One of: (i) obtaining a first and second portion from a red blood cell 
Proving two portions of the red blood cell component, treating one portion with a protease inhibitor(s), and measuring the level of one or more proteins or (ii) measuring the level of one or more proteins from a red blood cell component, contacting the red blood cell component with one or more protease inhibitors, and measuring the level of one or more proteins from the contacted red blood cell component.
One specific process for protein profiling per se (steps and reagents).  
One of: (i) does not comprise red blood cells or red blood cell membranes, (ii) comprises red blood cells, or (iii) comprises red blood cell membranes. (claim 49)  
One of: (i) the profile is not of secreted proteins or (ii) the profile is of secreted proteins. (claim 50)
One of: (i) the blood sample is not whole blood or isolated red blood cells, (ii) the blood sample is whole blood, or (iii) the blood sample is isolated red blood cells.  (claim 51)
One of: (i) the red blood cell component is contacted with a single protease inhibitor or (ii) the red blood cell component is contacted with a multiple protease inhibitors.  ►If (i) the red blood cell component is contacted with a single protease inhibitor is elected, further elect one specific protease inhibitor (e.g., leupeptin).  ► If (ii) the red blood cell component is contacted with a multiple protease inhibitors is elected, further elect one specific combination of protease inhibitors (e.g., AEBSF, Aprotinin, Bestatin hydrochloride, Pepstatin A, Leu-peptin hemisulfate, E-64-[N-(trans-epoxysuccinyl)-L-leucine 4-guanidinobutylamide])2. (claims 52-54 and 56)
One of: (i) measuring one protein or (ii) measuring multiple proteins (claim 55).  ►If (i) measuring one protein is elected, further elect one specific protein (e.g., bFGF).  ► If measuring multiple proteins is elected, further elect one specific combination of proteins (e.g., bFGF and IL-10).  (claim 58)
	
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The technical feature linking said species appears to be that they all relate to products and methods for producing a blood cell protein profile and the effect of protease inhibitors thereon.  However, methods determining the effect of protease inhibitors on red blood cell protein profiles were well known in the art.  For example, D’Amici et al, 2007 teaches the effect of protease inhibitors and storage time on red blood cell protein profiles (Table 2), which anticipates claim 2.   Therefore, the species listed above share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  Accordingly, said species are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  	
	As stated above, if applicants believe that the elected species is encompassed by a specific sub-genus for which the species are obvious over each other or a proper Markush group of species, identification of the members of said obvious sub-genus or identification of the members of said proper Markush group is requested.  There is no restriction among members of such an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated sub-genus of species that are obvious over each other or the proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or identified proper Markush group will be considered to be patentably distinct and restriction applies.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply (MPEP 803II):   
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species.  Failure to do so will be deemed non-responsive.
 The election of an invention and species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should applicants traverse on the ground that the inventions or species are not patentably independent or distinct, applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention or species.
If restriction between combination and subcombination inventions has been required, the following applies. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p7 EST.  If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 706.03(y), subsection III), and all other conditions of patentability have been satisfied (MPEP 803.02 (III)(D)).
        2 As per D’Amici p2343 ¶3.